UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7267


ARTHUR L. HAIRSTON, SR.,

                       Petitioner – Appellant,

          v.

ERIC WILSON, Warden,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00895-TSE-JFA)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. David Moskowitz,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur Lee Hairston, Sr., a federal prisoner, appeals

the   district    court’s   order       denying   relief    on   his   28   U.S.C.

§ 2241 (2012) petition.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Hairston v. Wilson, No. 1:13-cv-00895-

TSE-JFA   (E.D.    Va.    Aug.    11,    2014).     We     dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                         2